         Case 7:19-cv-07630-NSR-LMS Document 33 Filed 05/29/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF NEW YORK
                                     300 QUARROPAS STREET
                                  WHITE PLAINS, NEW YORK 10601
                                           914 390 4130

Chambers of                                                                May 29, 2020
Hon. Lisa Margaret Smith
United States Magistrate Judge


                                   RE-SCHEDULING NOTICE

         The matter of Xue, et al. v. Koenig, et al., 19-cv-7630 (NSR) (LMS), has been re-

scheduled from a telephonic status conference on Thursday, June 25, 2020, at 10:00 AM before

the Hon. Lisa Margaret Smith, United States Magistrate Judge, to a telephonic status conference

on Friday, June 26, 2020, at 11:00 AM. All persons participating in this status conference may

do so by accessing the AT&T Teleconference Information previously published to the docket

sheet.



 Please Note: Counsel seeking to reschedule an appearance must have all parties on the line

                                    prior to contacting Chambers.
